Citation Nr: 0121102	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral 
metatarsalgia with pes cavus, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served on active duty from 
August 1989 to May 1991.  

This case was previously before the Board in April 1999 at 
which time the rating in effect for his bilateral foot 
disability was 10 percent.  The Board remanded for additional 
development.  Following development, the RO increased the 
rating to 30 percent.  The case has been returned to the 
Board for further appellate review.  

Additionally, in a May 1999 statement sent to the RO, the 
veteran requested to reopen a previously denied claim of 
service connection for a psychiatric disorder, to include 
anxiety and depression.  As well, in a June 2001 VA form 21-
4138 (Statement in Support of Claim), he requested 
consideration of a claim for a total rating based upon 
individual unemployability due to a service-connected 
disability.  He also raised this issue at his hearing on 
appeal in April 1999 before the undersigned board member.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, these matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for resolution of this appeal has 
been obtained.

2.  The bilateral metatarsalgia with pes cavus is 
characterized by pain upon palpation of the feet and 
metatarsal area, status post neuroma removed from the 2nd and 
3rd interspaces of the left foot, hammertoes of the 2nd 
through the 5th toes bilaterally, ambulation with toes curled 
up without shoe orthotics, slight limp to the left upon 
walking, abnormal wear of the left shoe heel, and mild left 
tibial neuropathy possibly related to the bilateral 
metatarsalgia with pes cavus

3.  The bilateral metatarsalgia with pes cavus is not 
characterized by marked contraction of plantar fasciae with 
dropped forefoot, all toes hammer toes, very painful 
callosities and marked varus deformity; or actual loss of use 
of the foot.  Additionally, this disability is not productive 
of paralysis of the internal popliteal nerve with plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; 
and, in lesions of the nerve high in popliteal fossa, plantar 
flexion of foot is lost


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for bilateral metatarsalgia with pes cavus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124, 
Diagnostic Codes 5278, 5279, 5282, 5284, 8524, 8525 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 
Vet. App. 532 (1993); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that the currently 
assigned 30 percent evaluation for his bilateral 
metatarsalgia with pes cavus does not adequately reflect the 
severity of that disability.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to this claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's post-service treatment records, 
reports of VA rating examinations, and personal statements 
and testimony made by the veteran in support of his claim.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Furthermore, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

In this case, in a March 1992 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for bilateral metatarsalgia with associated pes 
cavus under Diagnostic Code 5279, effective June 1, 1991.  
Subsequently, in October 1996, the veteran submitted a claim 
for an increased rating, which resulted in the award of a 30 
percent disability evaluation under Diagnostic Code 5278, 
effective October 24, 1996, as per a January 2001 Hearing 
Officer decision.  In a June 2001 VA form 21-4138 and the 
August 2001 Appellant's brief, the veteran has indicated that 
he continues to be dissatisfied with his current rating, and 
that he is seeking an increased rating in excess of 30 
percent for his bilateral foot disability. 

With respect to the evidence of record, medical records from 
the Marion VA Medical Center (VAMC) dated from 1995 to 1999 
describe the treatment the veteran received over time for 
various health problems, including his bilateral foot 
disability.  Specifically, the Board notes that June 1998 
notations show diagnoses of high arched feet with a plantar 
flexion first ray, and rule out Charcot-Marie-Tooth disorder.  
September 1998 notation indicate that, upon examination by a 
neurologist, the veteran did not show evidence of peripheral 
neuropathy of the feet; however, his diagnoses included 
neurogenic type pain of the feet bilaterally, and unable to 
rule out Charcot-Marie-Tooth disorder.  And, a January 1999 
electromyography (EMG) testing report reveal mild prolong of 
the left tibial motor nerve conduction velocity, but normal 
in the right and both peroneal nerves; the EMG was deemed to 
be abnormal with 1+ waves in the left gastroc and no 
fibrillation.  Additionally, October 1996 records from the 
St. Louis VAMC indicates that on October 23, 1996 the veteran 
underwent the surgical removal of a neuroma of the second 
interspace of the left foot.

An August 1997 VA examination report includes objective 
findings of a right foot with no obvious deformities, 
decreased resistance bilaterally with plantar flexion and 
dorsiflexion, 20 degrees of ankle flexion bilaterally, 45 
degrees of ankle extension bilaterally, ability to wiggle the 
toes, no pain with range of motion of the ankle but pain upon 
palpation of the feet, and normal ambulation with orthotics 
but ambulation with toes curled up without them.  No 
callosities, breakdown, or unusual shoe wear patterns.  The 
veteran's diagnoses included bilateral metatarsalgia with no 
source found, pes cavus bilaterally, status post neuroma 
removed from the 2nd and 3rd interspaces of the left foot, and 
hammertoes deformity of the 2nd and 3rd toes bilaterally.

A February 1998 VA general examination report shows that the 
heel of the veteran's left shoe was worn more than the right 
shoe, and had had Cortison injections in both feet in 1997 
(three injections in the right and five injections in the 
left).  He walked with a slight limp because he walked on the 
left heel to keep the pressure off the left metatarsal area.  
Upon examination, he veteran complained of painful feet upon 
standing and progressively worsening.  The range of motion of 
the left ankle was 5 degrees of dorsiflexion, and 10 degrees 
of extension.  He also had hammertoes bilaterally in toes two 
through five, was tender to palpation of the metatarsal 
areas, and had a neuroma at the 2nd and 3rd interspace of the 
left foot.  As well, when the veteran was sitting, he had 
high arches which flattened to the ground upon touching of 
the floor.  Lastly, upon x-ray examination of the feet, no 
osseous, articular or soft tissue abnormalities were found.  

A June 1998 VA feet examination report shows no evidence of 
calluses revealing abnormal wear or distribution weight on 
the feet.  The veteran continued to report bilateral foot 
pain, which was determined to be a neuroma, status post 
surgery in October 1996.  Upon physical examination, he 
presented evidence of mild pes cavoid structure in both feet.  
No hallux valgus or hammertoes were noted, but there was 
inconsistent limited range of motion reportedly secondary to 
pain.  The veteran's diagnoses were minimal pes cavoid 
bilaterally, history of neuroma in the left foot between the 
2nd and 3rd metatarsals, and alleged chronic pain without 
consistent findings.

In April 1999 the veteran testified at a video conference 
hearing before the undersigned board member with respect to 
his symptomatology and treatment.
He said that the pain in his feet was under his toes and 
worsened on walking and standing.  He testified that he had 
no pain in the middle part or in back part of his feet.  He 
said all the pain was in his toes  He testified how his 
ailment affected his ability to work.  


A December 1999 VA peripheral nerves examination report 
indicates that the veteran underwent a nerve conduction study 
of both lower extremities which showed slowing of the left 
tibial motor conduction velocity.  A history of neuralgia was 
noted, and neither muscle wasting nor atrophy was found.  The 
diagnoses included bilateral metatarsalgia worse on the left 
foot with associated pes cavus and full range of motion of 
both feet, mild left tibial neuropathy.  Additionally, the 
examiner noted that the veteran suffered from mild 
neurological disability of his feet which caused him to have 
pain and burning upon standing, as well as that he had had a 
neuroma removed from the left foot, 3rd metatarsal head.  
However, it was noted that if the veteran was able to find a 
job where he could sit down and stand for only short periods 
of time, he could be employable. 

A December 1999 VA feet examination report notes hammertoe 
deformities at toes 2 through 4 bilaterally, as shown by old 
x-rays, and no evidence of edema, instability, weakness, 
tenderness or calluses/breakdown wear at the heels.  However, 
the veteran complained of tenderness at the metatarsal area.  
The veteran also had high arches and mild varus of the hind 
foot.  His diagnoses included bilateral metatarsalgia, worse 
on the left, with associated pes cavus; full range of motion 
of the feet; and mild left tibial neuropathy.

Lastly, an April 2000 VA examination report reveals that the 
veteran had left tibial neuropathy which could be possibly 
related to his bilateral metatarsalgia with pes cavus.  He 
also had hammertoe deformities of toes 2 to 5 on both feet 
with full range of motion of the ankles and feet.  

With respect to the applicable law, Diagnostic Codes 5279, 
5282 and 8525 evaluate unilateral/bilateral anterior 
metatarsalgia, hammer toes, and paralysis of the posterior 
tibial nerve respectively.  However, none of these Diagnostic 
Codes provide for a rating in excess of 30 percent.  To 
warrant a rating higher than 30 percent, the evidence would 
have to show that the veteran's bilateral metatarsalgia with 
pes cavus meet the criteria for a higher rating under 
alternative, but applicable, Diagnostic Codes.  As such, the 
Board will evaluate the veteran's bilateral foot disabilities 
under Diagnostic Codes 5278, 8524 and 5284.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).

Under Diagnostic Code 5278, a 10 percent evaluation is 
assigned for acquired bilateral claw foot (pes cavus) where 
the great toe is dorsiflexed, where there is some limitation 
of dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads.  A 30 percent 
evaluation is warranted for acquired bilateral pes cavus with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fasciae, and 
marked tenderness under the metatarsal heads.  The highest 
evaluation of 50 percent requires evidence of marked 
contraction of plantar fasciae with dropped forefoot, all 
toes hammer toes, very painful callosities and marked varus 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 
(2000).

In the alternative, the veteran's disability may be rated 
under Diagnostic Code 8524 as internal popliteal nerve 
(tibia), which assigns a 10 percent rating for mild 
incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis, and a 30 percent rating for severe 
incomplete paralysis.  For a 40 percent rating, the maximum 
allowed under this Diagnostic Code, the criteria require 
complete paralysis of the internal popliteal nerve with 
plantar plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  See 38 
C.F.R. § 4.124a, Code 8524 (2000).

Lastly, as there is no diagnostic code that specifically 
contemplates limitation of motion of the foot, the Board has 
considered the provisions of Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 10 percent rating is warranted for 
moderate foot injuries.  A 20 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is moderately severe.  A 30 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is severe in degree.  In addition, 
the actual loss of use of the foot warrants a 40 percent 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2000).

Upon a review of the foregoing evidence, the Board finds that 
the veteran's disability is characterized by pain upon 
palpation of the feet and metatarsal area, status post 
neuroma removed from the 2nd and 3rd interspaces of the left 
foot, hammertoes of the 2nd through the 5th toes bilaterally, 
mild varus of the hind foot, and ambulation with toes curled 
up without shoe orthotics.  He also walks with a slight left 
limp as he favors his left metatarsal area, and the heel of 
his left shoe wears out more than his right shoe.  However, 
he does not have edema, instability, weakness, tenderness, 
callosities, or breakdown.  As well, he does not have dropped 
forefoot, marked varus deformity, or hammertoe deformity of 
the 1st toe so as to constitute "all toes hammertoes," as 
required for the assignment of a disability evaluation in 
excess of 30 percent under Diagnostic Code 5278.  
Additionally, the veteran has full range of motion of the 
ankles and feet, and does not present evidence of actual loss 
of use of the feet, so as to warrant the assignment of a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5284.  Lastly, although the veteran had mild 
left tibial neuropathy possibly related to the bilateral 
metatarsalgia with pes cavus, this is not productive of loss 
of plantar flexion, adduction, or flexion and separation of 
toes.  The evidence does not show that he is not able to move 
the muscles of his sole.  As such, a disability evaluation in 
excess of 30 percent is not warranted under Diagnostic Code 
8524. 

Given the veteran's symptomatology of bilateral pes cavus, 
ambulation with toes curled up without shoe orthotics, and 
pain upon palpation of the feet and metatarsal area, the 
Board finds that the veteran's disability more nearly 
approximate a disability characterized by acquired bilateral 
pes cavus with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fasciae, and marked tenderness under the metatarsal 
heads.  As such, the veteran's currently assigned 30 percent 
disability under Diagnostic Code 8524 is appropriate.  And 
thus, the Board concludes that the preponderance of the 
evidence is against awards of increased disability 
evaluations in excess of 30 percent for the veteran's 
bilateral metatarsalgia with pes cavus.  See 38 C.F.R. §§ 
4.71a, 4.124a, Diagnostic Codes 5278, 5284, 8524 (2000); 
Butts v. Brown, 5 Vet. App. 532 (1993).

In arriving at the above determination, the Board considered 
the history of the veteran's disabilities, as well as the 
current clinical manifestations and the effect these 
disabilities may have on the earning capacity of the veteran. 
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000). The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness. See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  However, the Board has not found that the 
veteran's disability is productive of additional functional 
loss due to pain or weakness which has not been already 
contemplated by the veteran's current rating.  See id.

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (2000), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"[s]uch an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board finds that the veteran's bilateral metatarsalgia 
with pes cavus does not constitute an "exceptional case" as 
to allow for the assignment of an extraschedular rating. The 
record does not show that the veteran's disability subjects 
him to frequent periods of hospitalization.  Additionally, 
although it could be argued that the veteran's bilateral foot 
disability makes it more difficult for him to obtain and 
maintain employment, as the veteran indicated in the April 
1999 Video Conference hearing, the medical evidence of record 
simply does not show that his bilateral foot disorder, per 
se, interferes with his employment to an extent greater than 
that which is contemplated by the assigned rating, as 
discussed above.  Specifically, the Board notes the December 
1999 VA peripheral nerves examination report indicates that, 
if the veteran is able to find a job where he can sit down 
and stand for only short periods of time, he would be 
employable.  Thus, as it is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.


ORDER

An evaluation in excess of 30 percent for bilateral 
metatarsalgia with pes cavus is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

